  Case 19-14205          Doc 15   Filed 05/31/19 Entered 05/31/19 11:39:20         Desc Main
                                    Document     Page 1 of 2

                       UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                               Case No.: 19-14205
                                                     Chapter: 13
            Delia B. Contreras                       Plan filed on 05/16/2019
                                                     Confirmation Hearing: 7/10/19

                                         Debtor(s)   Judge Jack B. Schmetterer


              OBJECTION TO CONFIRMATION OF PLAN FILED ON 05/16/2019



        NOW COMES OCWEN LOAN SERVICING, LLC AS SERVICER FOR U.S. BANK
NATIONAL ASSOCIATION, AS TRUSTEE FOR MASTR ASSET BACKED SECURITIES
TRUST 2007-HE2 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-HE2,
and/or its assigns (hereinafter “Movant”), by and through its attorneys, Codilis & Associates,
P.C., and moves this Honorable Court for an Order denying confirmation of Debtor’s plan filed
on 05/16/2019 and in support thereof states as follows:


        1.        Debtor filed a petition under Chapter 13 of Title 11, United States Bankruptcy
Code on 5/16/19 and this Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal
Operating Procedure 15(a) of the United States District Court for the Northern District of
Illinois;


        2.        Movant intends to file a claim secured by an interest in the real property
commonly known as 4442 W Gunnison St Unit 1, Chicago, IL and that the Chapter 13 plan
herein does not propose to maintaining current, post-petition mortgage payments;


        3.        Movant intends to file an estimated claim amount of $323.74 with post-petition
mortgage payments in the amount of $276.26; however, the plan fails to provide for any post-
petition mortgage payments to Movant;


        4.        That a confirmed plan might have the effect of binding Movant as a party to the
bankruptcy to accept $0.00 a month each month for the pendency of the bankruptcy in
contradiction of its rights under the mortgage and 11 U.S.C. §1322;
  Case 19-14205             Doc 15         Filed 05/31/19 Entered 05/31/19 11:39:20       Desc Main
                                             Document     Page 2 of 2



         5.        That sufficient grounds exist for denial of confirmation as Debtor’s plan:
                   a.        Fails to provide for any post-petition mortgage payment.


         6.        Movant has incurred attorney fees and/or costs in connection with this bankruptcy
proceeding subject to court approval, including:
                             $500.00 for Objection to confirmation of the Chapter 13 plan
                             including plan review and attending confirmation, if not separately
                             billed


         WHEREFORE, OCWEN LOAN SERVICING, LLC AS SERVICER FOR U.S. BANK
NATIONAL ASSOCIATION, AS TRUSTEE FOR MASTR ASSET BACKED SECURITIES
TRUST 2007-HE2 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-HE2
prays this Court deny confirmation of the plan allowing the fees and costs described herein to be
added to the indebtedness pursuant to the terms of the note and mortgage, and for such other and
further relief as this Court may deem just and proper.
         Dated this 5/31/2019.
                                                             Respectfully Submitted,
                                                             Codilis & Associates, P.C.


                                                             By: /s/ Peter C. Bastianen

                                                             Berton J. Maley ARDC#6209399
                                                             Rachael A. Stokas ARDC#6276349
                                                             Peter C. Bastianen ARDC#6244346
                                                             Joel P. Fonferko ARDC#6276490
                                                             Brenda Ann Likavec ARDC#6330036
                                                             Grant W. Simmons ARDC#6330446
                                                             Codilis & Associates, P.C.
                                                             15W030 North Frontage Road, Suite 100
                                                             Burr Ridge, IL 60527
                                                             (630) 794-5300
                                                             C&A FILE (14-17-01529)

NOTE: This law firm is a debt collector.
